Citation Nr: 1608663	
Decision Date: 03/03/16    Archive Date: 03/09/16

DOCKET NO.  10-12 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for coccidioidomycosis.  

2.  Entitlement to service connection for residuals of a T11-T12 compression fracture.

3.  Entitlement to an effective date earlier than April 18, 2008 for the grant of service connection for a mood disorder, not otherwise specified, with posttraumatic stress disorder (PTSD) and polysubstance dependence.


REPRESENTATION

Appellant represented by:	Brian Wayson, Attorney at Law 



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Willie, Counsel


INTRODUCTION

The Veteran served on active duty from February 1979 to August 1980.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  The case was certified by the Portland, Oregon RO.  

The Veteran was afforded a hearing before the undersigned Veterans' Law Judge in June 2014.  A transcript of that hearing is of record. 

In August 2014, the issues of entitlement to service connection for residuals of a T11-T12 compression fracture, and for coccidioidomycosis were remanded for further development.  

The issue of whether there was clear and unmistakable error in the December 22, 2004 rating decision that denied entitlement to service connection for posttraumatic stress disorder (PTSD) has been recently raised by the record.  The Veteran and his representative are advised that a claim for benefits must be submitted on the application form prescribed by the Secretary.  38 C.F.R. §§ 3.1(p), 3.155, 3.160 (2015).  See also 79 Fed. Reg. 57660 (Sep. 25, 2014) (All claims governed by VA's adjudication regulations must be filed on standard forms prescribed by the Secretary, regardless of the type of claim or posture in which the claim arises.)

The issue of entitlement to an effective date earlier than April 18, 2008 for the grant of service connection for a mood disorder, not otherwise specified, with PTSD and polysubstance dependence is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ). 


FINDINGS OF FACT

1.  Service connection for coccidioidomycosis was last denied in a September 2005 rating decision.  The evidence added to the record since is cumulative or redundant, it does not cure a prior evidentiary defect, and it does not raise a reasonable possibility of substantiating the claim.

2.  Residuals of a T11-T12 compression fracture were not manifest in service, arthritis was not manifest to a compensable degree within one year of separation from active duty and such residuals are not otherwise attributable to active service.


CONCLUSIONS OF LAW

1.  The September 2005 rating decision denying entitlement to service connection for coccidioidomycosis is final.  New and material evidence to reopen the claim for service connection for coccidioidomycosis has not been received.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§  3.156 (a), 3.159 (2015).

2.  Residuals of a T11-T12 compression fracture were not incurred in or aggravated during service and arthritis may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

 The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met with regard to the issues decided herein.  There is no issue as to providing an appropriate application or the completeness of the application.  By correspondence dated in July 2008 and April 2012, VA advised the Veteran of the information and evidence needed to substantiate a claim. The letter provided notice of what part of that evidence is to be provided by the claimant, and what part VA will attempt to obtain.  The Veteran was also provided information regarding the assignment of disability ratings and effective dates. 

VA has also satisfied its duty to assist. The claims folder contains service treatment records, VA medical records, VA examinations and identified private medical records. No additional pertinent records are shown to be available, and the appellant does not argue otherwise.

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim. No further assistance to the Veteran with the development of evidence is required. 38 U.S.C.A. § 5103A(a)(2) ; 38 C.F.R. § 3.159(d) . Accordingly, the Board will address the merits of the claims. 

New and material 

Generally, a claim which has been denied in an unappealed rating decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105.  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  Evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343, 1347 (2000).  In deciding whether new and material evidence has been submitted the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id.  

The Veteran appeals the decision declining to reopen the claim for entitlement to service connection for coccidioidomycosis.  In a September 2005 rating decision, service connection for coccidioidomycosis was denied.  The RO found that the evidence did not show a chronic condition in service, continuity, nor did it show a diagnosis of a current chronic condition which is linked to service or a service-connected disability.  The Veteran did not appeal that decision.  The decision became final.  38 U.S.C.A. § 7105.

At the time of the last final denial, the record contained service treatment records showing that in February 1980 the Veteran complained of a persistent cough over the prior year.  In May 1980, he was treated for an inflamed throat.  The June 1980 separation examination disclosed normal findings for the lungs.  At that time, the Veteran reported a chronic cough.  

Since the September 2005 rating decision the Veteran has submitted statements asserting that his coccidioidomycosis manifested in service.  According to the Veteran, he contracted coccidioidomycosis while stationed in Fort Bliss in 1979 or 1980.  Outpatient records showing a postservice diagnosis of and treatment for coccidioidomycosis has also been associated with the file.  

On careful review of the record, the Board has determined that new and material evidence to reopen the claim for service connection for coccidioidomycosis has not been submitted.  The Veteran's claim for service connection for coccidioidomycosis was previously denied on the basis that the evidence did not show a chronic condition in service, evidence of continuity, or a diagnosis of a chronic respiratory disorder which was linked to service or a service-connected disability.  

Although the Veteran has re-submitted evidence showing a history of coccidioidomycosis, this fact had already been established.  Therefore, such evidence is cumulative.  The Veteran has not submitted any evidence showing that he has coccidioidomycosis that manifested in service.  Because the evidence submitted since the last final decision is cumulative and/or does not relate to an unestablished fact necessary to substantiate the claim for service connection, he has not submitted new and material evidence on this matter.  Thus, the Board concludes that new and material evidence has not been received to reopen the claim for service connection for coccidioidomycosis.  

Stated differently, service connection for coccidioidomycosis was denied in the past because the record was devoid of a showing that it occurred in or was caused by service.  No material facts have changed.  The claim to reopen is denied.


Service connection  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1131.  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Arthritis, if manifest to a degree of 10 percent within one year after separation from active duty, may be presumed to have been incurred in service.  38 U.S.C.A. §§ 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309.

The Veteran appeals the denial of entitlement to service connection for residuals of a T11-T12 compression fracture.  He claims that this disability resulted from his airborne service to include 10 to15 jumps which reportedly included bad parachute landing falls.  The appellant's personnel record corroborates the claim that he was a qualified airborne soldier.  

After weighing the evidence, the Board concludes that the most probative evidence is against the claim.  To that end, service treatment records show complaints of back pain from bowling in February 1980.  A muscle strain was assessed.  The June 1980 separation examination disclosed normal findings for the spine other musculoskeletal system.  At that time, the Veteran denied recurrent back pain and arthritis.  Furthermore, there is no evidence that arthritis was compensably disabling within a year of the appellant's separation from active duty.  

Rather, the record discloses objective evidence of back problems years post service.  The passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor that weighs against a claim for service connection.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd sub nom.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

The evidence shows that in 1985 the Veteran was involved in a motor vehicle which resulted in a back injury.  In a June 1992 independent medical examination, the examiner noted that the Veteran had evidence of disc protrusion at L4-5 and that such may be the more likely origin of his sciatica and leg symptoms which he related to his industrial injury.  

After review of the record to include the in-service and post service manifestations, a January 2015 VA examiner opined that it was less likely as not (less than 50/50 chance) that any current back condition including residuals of T12 or T11 compression fracture, lower extremity radiculopathy, lumbar degenerative joint disease with degenerative disc disease, status post multiple surgeries, were related to service or an incident therein.  The VA examiner noted that there is clear objective documentation that the Veteran had a significant back injury in 1985 when he was in a motor vehicle accident.  He had extensive evaluation for a worker's compensation claim for this injury he said which included evaluation by multiple specialists as well as multiple treatments with physical therapy and surgery.  It was noted that he had multiple functional capacity examinations and independent medical exams and that these notes all refer to his current back condition as directly due to the 1985 motor vehicle accident.

The VA examiner further explained that the Veteran's service treatment records show a single note in regards to a back strain from bowling in February 1980 and that his discharge examination did not mention any chronic back pain.  According to the VA examiner, it takes a significant amount of energy to cause a thoracic vertebral fracture in a young adult and that it is not the type of injury that typical is initially asymptomatic and then becomes symptomatic years later.  
If the Veteran had a chronic back issue from parachute jumping he stated one would have expected it to be documented at that time due to parachute jumping and not bowling.  It was noted that there are no further treatments for back conditions or documentation of back injuries between February 1980 and discharge four months later in June 1980. and there are no records of treatment for any back injury between 1980 and the motor vehicle accident in 1985.  Even if the Veteran could give sworn testimony that he had some back pain when he left the military he stated, there is no evidence that such speculative back pain caused any functional disability or limitations in capacity to work.

The VA medical opinion is persuasive and warrants being assigned great probative weight.  The opinion was rendered by a medical professional with the expertise to opine on the matter at issue in this case.  In addition, the examiner addressed the Veteran's contentions and based his opinion following a review of the claims folder.  There is no opinion to the contrary.  

The Board has reviewed the service examination reports, to include the final separation examination, VA medical records, the VA examinations and private treatment records of file.  These records do not include any opinion linking the Veteran's thoracic disability directly to service.  There is no competent evidence or opinion that the Veteran's thoracic disability is related to his military service and the Veteran has not presented any such opinion.  While the Veteran had complaints of back pain during service, they appear to have resolved.  He was apparently able to complete his military service without further complaints of back pathology.  Moreover, as noted, normal findings were recorded at the time of service separation.  

In sum, the most probative evidence of record is against finding that the Veteran's thoracic disability is directly related to service and against finding that spinal arthritis was compensably disabling within a year of separation from active duty.  In making this decision the Board notes that the Veteran is competent to report back problems and the circumstances surrounding such.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), in this case the etiology of his back disability falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377  (Fed. Cir. 2007) (A Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions.).  Hence, the appellant is not competent to address the etiology of any current back disorders.  

For the reasons stated above, service connection is denied.  The Board has considered the applicability of the benefit-of-the-doubt doctrine; however, because the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b).


ORDER

The application to reopen the claim of entitlement to service connection for coccidioidomycosis is denied.  

Entitlement to service connection for residuals of a T11-T12 compression fracture is denied.  


REMAND

In August 2014, the Board granted entitlement to service connection for a mood disorder, not otherwise specified, with posttraumatic stress disorder.  In a January 2015 rating decision, the RO assigned an initial evaluation of 50 percent for his disability effective April 18, 2008 and a 70 percent rating effective April 12, 2011.  The Veteran appeals the denial of an effective date earlier than April 18, 2008 for the grant of service connection.  

In his November 2015 VA Form 9 Substantive Appeal Form, he requested to appear for a hearing at the local RO.  He has not withdrawn his hearing request on this issue.  On remand, the Veteran should be scheduled for a hearing as requested.  In doing so, the Board notes that the Veteran also claims that there was clear and unmistakable error in the December 22, 2004 rating decision that denied entitlement to service connection for PTSD.  This claim, however, has been referred to the RO as noted in the introduction.  

Accordingly, the case is REMANDED for the following action:

In accordance with the appellant's request, schedule him for a Travel Board hearing in accordance with applicable procedures for the issue of entitlement to an effective date earlier than April 18, 2008 for the grant of mood disorder, not otherwise specified, with PTSD and polysubstance dependence.  The AOJ must notify the Veteran and his representative of the date and time thereof.  If the appellant wishes to withdraw his request for the hearing, that should be done by written document submitted to the AOJ.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


